Citation Nr: 1041918	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from December 1978 to June 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran was 
afforded an October 2010 Central Office Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional development is necessary.  The 
RO/AMC must conduct a search for records to corroborate the 
identified stressors at the October 2010 Board hearing, obtain 
updated VA treatment records, and furnish a VA medical opinion as 
detailed below.

At the hearing, the Veteran reported being assigned to the 
Charlie Company, 1st 508 Infantry, Airborne Battalion stationed 
in Fort Bragg, North Carolina.  Sometime in April or May 1979, he 
stated that he was assigned to go TDY to the Honduras.  In the 
Honduras, he witnessed Specialist Bidwell shooting himself in the 
foot.  The Veteran also expressed concern that the present record 
did not confirm service in the Honduras.  

The RO/AMC must contact the U.S. Joint Services Records Research 
Center (JSRRC) or the appropriate records custodian to determine 
the following: whether the Veteran was assigned to unit above, 
then if he was stationed in the Honduras, and documentation of 
Specialist Bidwell's gunshot wound.  A record of all search 
actions must be documented, including negative responses.  

Next, after carefully considering the entire record, the Board 
finds that a medical opinion to determine whether the 
corroborated stressors are sufficient to meet the trauma criteria 
established by the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric 
Association.
DSM-IV criteria for PTSD.  The Board observes that for issues 
requiring medical expertise, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

The Veteran reported several stressors that are consistent with 
the available service records.  The stressors include the 
following: psychological distress while participating in 
paratrooper activities and working in a jungle environment.  
Service records show that the Veteran earned a parachute badge 
and jungle expert badge while stationed in Panama.  The Board 
finds the Veteran credible in his reports of participation in 
paratrooper activities and being stationed in a jungle 
environment.  The medical record is unclear as to whether these 
reported stressors meet the DSM-IV trauma criteria.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  West v. 
Brown, 7 Vet. App. 70 (1994).

The record shows that the Veteran received a VA Mental Health 
Clinic (MHC) consultation in May 2005.  The first VA MHC notes 
reflect that the Veteran did not meet the diagnostic criteria for 
PTSD.  The healthcare provider noted that the Veteran's in-
service experiences of paratrooper training, insect bite, and 
encountering exotic jungle plants did not meet the trauma 
criteria as defined by the DSM-IV.  In his second VA MHC 
consultation, the Veteran met with a VA psychiatrist.  He 
reported feelings of frustration with employment and domestic 
circumstances.  He did not report any prior psychiatric illness 
or treatment.  Mental status examination revealed only a mildly 
dysphoric mood.  The VA physician concluded that the Veteran did 
not meet the criteria for a psychiatric diagnosis in accordance 
with the DSM-IV criteria.  He noted stressors of discouragement 
from employment and his domestic arrangements.  

The Veteran revisited the VA MHC in January 2007.  He again 
reported financial and domestic problems.  The examiner diagnosed 
an adjustment disorder with anxiety and depression.  She cited 
the financial and domestic stressors.  

In February 2007 at the request of a social worker, the Veteran 
again went to the VA MHC for a consultation with a VA family 
nurse practitioner.  He reported the following stressors: 
witnessing Specialist Bidwell's injury noted above, scorpion 
sting, working in an enclosed area, and regularly fearing for his 
life.  The Veteran related difficulties in readjusting to 
civilian life after separation and affirmed experiencing PTSD 
symptoms of hyperarousal, intrusive thoughts, and avoidance.   
The VA family nurse practitioner noted that no past psychiatric 
history was present.  Mental examination was also positive for 
such PTSD symptoms.  She determined that the Veteran met the DSM-
IV criteria for PTSD and referred him for PTSD counseling.     

The Veteran also testified at an October 2010 videoconference 
hearing.  Again, he reported stressors of fear over working in a 
jungle environment and parachute jumping; in addition to 
witnessing Specialist Bidwell's gunshot wound while serving in 
the Honduras.  

In sum, the record is unclear as to whether the corroborated 
stressors are sufficient to meet the trauma requirement of DSM-IV 
PTSD diagnosis and whether the additional stressor information 
provided at the October 2010 Board hearing is capable of 
verification.  

First, the RO/AMC must search for additional service records 
corroborating the claimed stressors of witnessing a gunshot wound 
while serving in the Honduras.  Second, the RO/AMC must obtain 
all VA treatment records after February 2007.

After associating any newly generated service records and updated 
VA treatment records, the RO/AMC must contact an appropriately 
qualified mental healthcare provider for an opinion.  The 
examiner must review the claims file and a copy of this remand.  
After thorough review of the record, he or she must express an 
opinion as to whether the Veteran's claimed stressors are 
sufficient to meet the trauma criteria for a DSM-IV PTSD 
diagnosis.  A scientific explanation must accompany the opinion.  
If the examiner cannot give an opinion without resort to 
speculation, he or she must state so and further identify any 
missing information that would generate a non-speculative 
opinion.  

Additionally, if the examiner finds that any corroborated 
stressor meets the trauma criteria, he or she must express an 
opinion as to whether the Veteran has PTSD. A scientific 
explanation must accompany the opinion.  If the examiner cannot 
give an opinion without resort to speculation, he or she must 
state so and further identify any missing information that would 
generate a non-speculative opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC or appropriate 
records custodian to verify the Veteran's 
claimed stressor of witnessing a self 
inflicted gunshot wound.  The Veteran 
reports the incident occurred while 
assigned to Charlie Company, 1st 508 
Infantry, Airborne Battalion stationed in 
Fort Bragg, North Carolina sometime in 
April or May 1979.  The victim is 
identified as "Specialist Bidwell."  
Additionally, confirm if the Veteran was 
stationed in the Honduras.   All search 
actions and responses must be associated 
with the claims file.  

2.  Obtain VA treatment records for all 
treatment following February 2007.  Provide 
the necessary authorization form for the 
release of records.  

3.  Ensure all records generated by the 
search actions listed in the first and 
second instructions are associated with the 
record.  Then, contact an appropriately 
qualified mental healthcare provider for an 
opinion.  The examiner must review the 
claims file and a copy of this remand.  
After thorough review of the record, he or 
she must express an opinion as to whether 
the Veteran's reported stressors are 
sufficient to meet the trauma criteria for 
a DSM-IV PTSD diagnosis.  A scientific 
explanation must accompany the opinion.  If 
the examiner cannot give an opinion without 
resort to speculation, he or she must state 
so and further identify any missing 
information that would generate a non-
speculative opinion.  

Additionally, if the examiner finds the 
corroborated stressors meets the trauma 
criteria, he or she must express an opinion 
as to whether the Veteran has PTSD. A 
scientific explanation must accompany the 
opinion.  If the examiner cannot give an 
opinion without resort to speculation, he 
or she must state so and further identify 
any missing information that would generate 
a non-speculative opinion.   

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


